891 F.2d 293
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Bill Wayne JAMESON, Defendant-Appellant.
No. 89-5892.
United States Court of Appeals, Sixth Circuit.
Dec. 5, 1989.

Before BOYCE F. MARTIN, Jr. and ALAN E. NORRIS, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This pro se federal prisoner appeals the district court's denial of his motion for a new trial based on newly discovered evidence.   He has also filed a motion for release on bond pending this appeal.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Bill Wayne Jameson moved for a new trial.   The district court denied the motion because Jameson cited no new evidence which would entitle him to a new trial.


3
Upon review, we find no error.   The district court did not abuse its discretion.   See United States v. Allen, 748 F.2d 334, 337 (6th Cir.1984).


4
Inasmuch as Jameson's motion for a new trial is groundless, his motion to be released pending appeal is denied, and the district court's order is hereby affirmed.   Rule 9(b)(5), Rules of the Sixth Circuit.